            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE PETERS,
    Plaintiff,                                  NO. 3:19-CV-1119

           v.                                   (JUDGE CAPUTO)
GEICO ADVANTAGE INSURANCE
COMPANY,
    Defendant.
                                    ORDER
   NOW, this 14th day of August, 2019, IT IS HEREBY ORDERED that:
   (1)    The Motion to Dismiss Count II of Plaintiff’s Complaint(Doc. 2) filed by
          Defendant Geico Advantage Insurance Company is GRANTED.
   (2)    Plaintiff’s bad faith claim in Count II of the Complaint is DISMISSED
          without prejudice to Plaintiff filing an amended complaint within
          twenty-one (21) days from the date of entry of this Order to plead a
          plausible bad faith claim.
   (3)    Failure to timely file an amended complaint will result in the dismissal of
          the bad faith claim with prejudice.


                                              /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge
